DETAILED ACTION
This Allowance is in response to the amendment and / or remarks filed on January 27, 2022.  Claims 1 – 17 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to anticipate or show in combination all the features of applicant’s invention:
With respect to Claim 1, a novel working machine support belt having, amongst other structures, a tip end of the right end portion of the waist belt and the right side belt connected to each other via a right connection band.

The prior art of record shows similar examples of elements disclosed in applicant’s invention; however, it is the examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at applicant’s invention.

(U.S. Patent Number 5,913,464) to Häberlein discloses the working machine support belt (See Figure 2) comprising: the back plate portion (21); 
the left shoulder belt (31) and the right shoulder belt (32) that extend upward from an upper portion of the back plate portion (21) and turn forward;
the waist belt (50 & 51) that extends from the lower portion of the back plate portion (21) to both sides (See Figure 2); 
the left suspender band (i.e. Right 37, 35 & 36) that connects the front lower portion (33) of the left shoulder belt (31) and the left rear portion of the waist belt (50); 
the right suspender band (i.e. Left 37, 35 & 36) that connects the front lower portion (33) of the right shoulder belt (32) and the right rear portion of the waist belt (51); 
the left side belt (40, 41, 42) that extends left-downward from the upper portion of the back plate portion (21), turns forward, and is connected (i.e. via (45) in Figure 2) to the left end portion of the waist belt (50 & 51) (See Figure 2); 
the locking member (47) that locks the left end portion of the waist belt (50) and the left side belt (40 & 42) which are connected to each other (See Figure 2); and the left end portion (i.e. End Portion of (50) in Figure 2) of the waist belt (50 & 51) and the left side belt (40 & 42) which are connected to each other (i.e. via (45) in Figure 2); and -4-Preliminary Amendment Attorney Docket No. 59-310-0157

the tip end (52) of the left end portion of the waist belt (50) and the left side belt (40) are connected to each other via the left connecting band (45) (See Figure 2).
However, Häberlein does not teach the right side belt that extending right-downward from the upper portion of the back plate portion, turns forward, and is connected to the right end portion of the waist belt; and the right end portion of the waist belt and the right side belt which are connected to each other; and wherein the tip end of the right end portion of the waist belt and the right side belt are connected to each other via the right connecting band.

(JP 2005-143453 A) to Kato discloses the working machine support belt (1) disclosing the left side belt (8C) that extends left-downward from the upper portion of the back plate portion (2 & 36), tuns forward, extends through loop portion (15B) which is connected to the strap (15A) and the left shoulder strap (3); the right side belt (9C) extends right-downward from the upper portion of the back plate portion (2 & 36), turns forward, extends through loop portion (16B) which is connected to strap (16A) and the right shoulder strap (4) (See Figures 1 – 4).
However, Kato does not teach the right side belt that extending right-downward from the upper portion of the back plate portion, turns forward, and is connected to the right end portion of the waist belt; and the right end portion of the waist belt and the right side belt which are connected to each other; and wherein the tip end of the right end right side belt are connected to each other via the right connecting band.

(U.S. Patent Publication Number 2013 / 0119100 A1) to Ito et al., discloses the left shoulder belt (3), the right shoulder belt (3), the waist belt (4), the left side belt (8) are made of cushion material (16) (i.e. Polyethylene Foam and Polyurethane Foam) (See Paragraph 0030 & 0031) (See Figure 5).
However, Ito et al., does not teach the right side belt that extending right-downward from the upper portion of the back plate portion, turns forward, and is connected to the right end portion of the waist belt; and the right end portion of the waist belt and the right side belt which are connected to each other; and wherein the tip end of the right end portion of the waist belt and the right side belt are connected to each other via the right connecting band.
	
(U.S. Patent Publication Number 2010 / 0270344 A1) to Mori et al., discloses the working machine support belt wherein the back plate portion (20) includes the reinforcing member made of the hard resin member inside for the purpose of providing a moderate degree of rigidity and flexibility (See Paragraph 0064).
However, Mori et al., does not teach the right side belt that extending right-downward from the upper portion of the back plate portion, turns forward, and is connected to the right end portion of the waist belt; and the right end portion of the waist belt and the right side belt which are connected to each other; and wherein the tip right end portion of the waist belt and the right side belt are connected to each other via the right connecting band.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L.L.V/Examiner, Art Unit 3734 

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734